Citation Nr: 1228504	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-04 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from December 1969 to September 1973. 

This case comes before the Board of Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

When this case was previously before the Board in August 2011, it was remanded for additional development.  The case is now before the Board for final appellate consideration.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has an acquired psychiatric disorder, to include depression, that is related to active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in September 2011, VA informed the appellant of what evidence was required to substantiate his claim (including a claim for posttraumatic stress disorder (PTSD) based on personal assault), and his and VA's respective duties for obtaining evidence.  It also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in a June 2012 supplemental statement of the case, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, and statements by the Veteran and lay witnesses.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

A VA examination was conducted in September 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2011 VA examination conducted in this case is more than adequate, as it reflects a review of the Veteran's claims file, CPRS and psychology file.  It considers all of the pertinent evidence of record, and provides rationales for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

In September 2011 correspondence, the Veteran indicated that he had enclosed all the remaining information or evidence that would support his claim, or that he had no other information or evidence to give VA to support his claim.  He asked that VA decide his claim as soon as possible.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

In particular, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304(f). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

If PTSD is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor.  Such evidence includes, but is not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3). 

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Veteran contends that he suffers from a psychiatric disability, claimed as depression, due to his experiences aboard a submarine during active service.  Specifically, he contends that he experienced abuse and hazing (including being sodomized by a grease gun), and pressure to conform and perform that were relentless and brutal.  The Veteran asserts that he was never treated for depression during active duty but rather he self-medicated.  He states that he never sought actual medical treatment for his depression until 2002 when he went to VA.

The Board is aware that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, although the Veteran has discussed traumatic events during active duty, he has also stated that he did not specifically claim service connection for PTSD.  Rather, he left it up to VA to determine the actual condition, PTSD or otherwise.  See September 2011 VA Form 21-4138.  

The Veteran's service treatment records are negative for psychiatric treatment or diagnoses.  On physical examinations in December 1969, May 1970 and August 1973, the Veteran was normal on clinical psychiatric evaluation.  A December 1969 report of medical history reflects that he complained of frequent or terrifying nightmares, and depression or excessive worry.  It includes no relevant physician's summary or elaboration.  The Veteran made no relevant complaints on a May 1970 report of medical history.  

The post-service medical records are negative for relevant complaints, symptoms, findings or diagnoses for decades after the Veteran's separation from active duty.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA treatment records reflect diagnoses and treatment for anxiety disability and depression NOS.  Treatment records dated in 2005 reflect anxiety over an upcoming jail term.  In October 2008, the Veteran reported anxiety that had started recently, and bouts of depression that extended back to service years or soon after (30 years).  However, the VA treatment records do not link the Veteran's post-service psychiatric symptoms or diagnoses to his active duty.  

In a September 2008 statement, a witness who served on the submarine with the Veteran asserted that the Veteran was an easy target on ship for sadistic sailors who thought they had the right to scream, swear, intimidate, spit, slap, punch, kick, throw overboard and sodomize the Veteran with a grease gun.  The Veteran abused alcohol and drugs while on active duty, and the witness stated that he thought the Veteran just wanted to feel better.  

Also in a September 2008 statement, a separate witness who met the Veteran in college stated that the Veteran seemed very unhappy.  The two of them would abuse drugs and alcohol together.  

The Veteran was provided a VA examination in December 2009.  In a report, the VA examiner opined that it appeared less likely as not that the Veteran's current depression was caused by his being abused in service.  However, the Board finds that this medical opinion has no probative value.  The examiner provided no sufficient rationale for this opinion.  The VA examiner solely relied on the fact that there was no mental health treatment in service and that the Veteran self medicated with drug and alcohol and did not seek mental health treatment until 2004.  The Board notes that the VA examiner did not address whether the Veteran had drug and alcohol abuse in service related to any alleged personal trauma in service.  Furthermore, the VA examiner provided no further explanation why she ruled out the possibility that the Veteran's asserted depression during service may have predated and led to his drug and alcohol abuse.  

The report of a September 2011 VA examination provides that the examiner reviewed the Veteran's claims file, CPRS and psychology file.  It sets forth in great detail the relevant history, the Veteran's subjective complaints, and the results of a clinical interview, CAPS DX, and MMPI-2.  The Veteran stated that he did not remember endorsing depression, excessive worry and nightmares in December 1969, or remember to what he was referring.  He did indicate that he had been having nightmares off and on his entire life.  He also indicated some rather recent problems with emotionality, mild irritability, concentration and hypervigilance following legal problems in 2004 and 2005.  The examiner stated that it did not appear that the Veteran had ever met the full criteria for PTSD.  The resulting Axis I diagnosis was depressive disorder, NOS; alcohol dependence in full remission per Veteran's self-report; and cannabis abuse.  

The VA examiner stated that during the interview the Veteran initially claimed that his depression began while in service, secondary to his claimed traumatic experience.  The Veteran also denied thinking about the experience or having intrusive memories of it, or reliving the experience in any way.  The examiner stated that therefore the Veteran's self-report did not suggest that he was continuing to experience the event in such a way that would contribute to symptoms of depression.  The examiner noted that, furthermore, the Veteran's treatment records and his self-report frequently refer back to the onset of depression as beginning primarily over the last 5-6 years, in response to his legal problems from his home inspection business.  The Veteran did not remember why he reported depression and excessive worrying in December 1969.  

The examiner stated that, given the data available at this time, it was less likely as not that the Veteran's depressive disorder was related to his time in service.  The examiner stated that the Veteran appeared to be misattributing his current stresses and symptoms to his time in service.  The examiner stated that there was no clear cause of effect relationship identified between the two.  The Veteran had very limited mental health treatment history prior to his legal problems in 2004.  The examiner stated that, additionally, the Veteran's description of his drug and alcohol history suggested that the pattern of frequency and severity rose above what would be anticipated solely in response to his claimed symptoms.  The examiner stated that, thus, the Veteran's substance abuse problems were not related to his depression or claimed stressors.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a detailed review of the medical record.  The examiner explained his opinion with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the September 2011 VA opinion.  In fact, the record is negative for any evidence linking the Veteran's current psychiatric disability to his active duty or any event during active duty.

The Board notes that the Veteran is competent to testify as to having been exposed to the claimed abuse during active duty.  The Board finds that his assertions are credible.  

However, the contentions by the Veteran and his witnesses that he incurred a psychiatric disorder during active duty do not constitute medical evidence in support of his claim.  The Veteran is not competent to diagnose himself with a disability, state that any symptoms during service were of a chronic nature to which current disability may be attributed, or state that any current disability is etiologically related to his service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, the assertions by the Veteran and his witnesses cannot constitute competent medical evidence in support of his claim.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is competent to observe psychiatric symptoms during or after service.  The Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of symptoms occurring during or after service as establishing the diagnosis and etiology of his current disability.  As such, the Board finds that the Veteran's assertions are outweighed by the September 2011 VA medical opinion.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for an acquired psychiatric disorder, claimed as depression.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder, claimed as depression, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


